39 F.3d 1179
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Yaundy URBAEZ-FELIZ, Defendant Appellant.
No. 94-6920.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Nov. 9, 1994.

Yaundy Urbaez-Feliz, appellant pro se.
Francisco Rebollo, Special Asst. U.S. Atty., Alexandria, VA, for appellee.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for an order that his previously appointed counsel release a copy of Appellant's file and records.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Urbaez-Feliz, Nos.  CR-92-303;  CA-94-495-AM (E.D. Va.  July 5, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED